Butlek, J.,
filed the following opinion:
The bill of indictment contained two counts, one charging larceny of a dog, the other charging the receiving of stolen goods. The jury was fully informed by counsel for the defendant, as to what constituted this offense, that the stolen property must be received with knowledge that it was stolen, and was so instructed by the trial judge. There is no reason, we think, to apprehend that the jury ignored this feature of knowledge that the dog was stolen, because they found him “Guilty of receiving stolen goods.” They would not have found him guilty, if they believed he received the stolen dog, innocently. They by their verdict, designated the offense, as it is commonly designated—receiving stolen goods. We think that there was evidence in the case upon which the jury could find that defendant knew, was familiar with the prosecutor’s dog, and could thus conclude that he bought him with guilty knowledge. The prosecutor made a strong and convincing witness, and his testimony positive and circumstantial as to various, two at least, efforts of the defendant to buy his dog, all of which was denied as to fact, and circumstance by the defendant—was calculated to satisfy the jury that defendant knew his dog. In view of the fact, that according to the defendant, the man from whom he bought the dog not only said that he came from North-*502brook, but gave defendant certain news of the place, which defendant subsequently ascertained was true, it was proper for the jury to consider, as bearing upon the question, whether he did buy the dog innocently of the stranger, the circumstances that instead of going to Northbrook and vicinity in earnest quest of the stranger, he according to his statement, made some inquiry through other people. This feature of the case was discussed by counsel for the defendant, and commonwealth, and the trial judge without expressing any opinion upon its significance, referred it to the jury for what it was worth.
Error assigned was in refusing motion in arrest of judgment.
W. S. Harris, for appellant,
cited: Com. v. Poots, 18 Phila. 477; Com. v. Zacharias, 181 Pa. 126; Kilrow v. Com., 89 Pa. 480.
There was no appearance or printed brief filed for appellee.
March 3, 1911:
The rule for new trial is dismissed.
Opinion by
Oklady, J.,
The indictment under which this defendant was convicted charged him in the first count with the larceny of one hunting dog, and the second count with receiving, etc., to which the defendant entered a general plea of not guilty.
The practice of joining the counts for larceny and receiving was in vogue long before the passage of our criminal procedure Act of March 31, 1860, P. L. 427, and all doubt that theretofore existed, was set at rest by sec. 24 of that statute which particularly authorized it to be done; and that the court of quarter sessions had jurisdiction to try this indictment is settled by the authorities referred to in Commonwealth v. Goldberg, 4 Pa. Superior Ct. 142.
The verdict received by the court and recorded was “guilty of receiving stolen goods,” which was a sufficient *503identification of the crime set out in the second count and is in effect a finding of guilty on the second count and of not guilty on the first count: Girts v. Commonwealth, 22 Pa. 351; Henwood v. Commonwealth, 52 Pa. 424; Solliday v. Commonwealth, 28 Pa., 13; Brown v. Commonwealth, 78 Pa. 122; Commonwealth v. Huston, filed this day. There was abundant testimony to warrant this verdict, and the case was fairly submitted in a clear and adequate charge.
The judgment is affirmed, and the record is remitted to the court of quarter sessions of Chester county, with directions that the judgment be fully carried into effect, and to that end it is ordered that the defendant forthwith appear in that court and that he be by that court committed to serve and comply with such part of his sentence as had not been performed at the time this appeal was made a supersedeas.